FILED
                            NOT FOR PUBLICATION
                                                                            FEB 18 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ESEQUIEL GARCIA ORTA,                            No. 13-70830

              Petitioner,                        Agency No. A091-696-407

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.



ESEQUIEL GARCIA ORTA, AKA                        No. 13-73672
Esequiel Garcia, AKA Esiquiel Garcia
Deotra, AKA Esequiel Orta, AKA                   Agency No. A091-696-407
Esequiel Garcia Orta,

              Petitioner,

  v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                           Submitted February 12, 2016**
                               Pasadena, California

Before: KLEINFELD, McKEOWN, and IKUTA, Circuit Judges.



      In this consolidated case, Esequiel Garcia Orta petitions from the Board of

Immigration Appeals’ denial of his two motions to reopen the proceedings.



      Although Garcia Orta filed a timely motion to reopen, he did not attach his

supporting documents. As the BIA noted, the immigration judge held the record

open until the deadline for motions to reopen, in case Garcia Orta submitted his

supporting documents within the time period, but Garcia Orta did not do so.

Garcia Orta’s argument that the immigration judge’s failure to allow him to

supplement the record after the time period expired fails because whatever

arguable claim Garcia Orta might have had for reopening, the immigration judge’s

failure to extend the deadline did not rise to the level of a due process violation. In

Yeghiarzaryan v. Gonzales, 439 F.3d 994, 999 (9th Cir. 2004), unlike this case, the

alien was deprived of the full 90 days in which to submit his new evidence. Orta

received “a fair opportunity to present his case.” Id. at 1000. Therefore we need


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
not decide whether the agency’s alternative ground for denying Garcia Orta’s

motion, defective service, was supported.



       Garcia Orta then filed a second motion to reopen, after the deadline had

passed, but the evidence he submitted with it, articles concerning the treatment of

the blind in Mexico and declarations regarding his own condition, was duplicative

of and predated his first claim, so he did not demonstrate it was unavailable at the

time of his hearing. Najmabadi v. Holder, 597 F.3d 983, 991 (9th Cir. 2010). The

BIA accordingly did not abuse its discretion in denying Orta’s motions to reopen.

See Lainez-Ortiz v. INS, 96 F.3d 393, 396 (9th Cir. 1996).



PETITION DENIED.




                                            3